
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.49


AMENDMENT NO. 6 TO BUSINESS LOAN AGREEMENT AND WAIVER

    This Amendment No. 6 to Business Loan Agreement and Waiver, dated as of
November 30, 2001 (the "Amendment"), is between Media Arts Group, Inc., a
Delaware corporation ("MAGI"), Lightpost Publishing, Inc., a California
corporation ("Lightpost," and together with MAGI, each a "Borrower" and
collectively the "Borrowers") and Bank of America, N.A. (the "Bank").

    A.  The Borrowers and the Bank have entered into a certain Business Loan
Agreement dated as of October 27, 1999 as amended to date (the "Loan
Agreement").

    B.  The Borrowers have requested that the Bank amend the Loan Agreement on
the terms and conditions herein contained.

    C.  The Borrowers have requested that the Bank waive compliance by the
Borrowers with certain provisions of the Loan Agreement, as more particularly
described in this Amendment.

    D.  The Bank has agreed to amend the Loan Agreement on the terms and
conditions herein contained. The Bank has agreed to waive compliance with the
provisions described in paragraph C above, but on the terms and conditions
herein contained.

    NOW, THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration, the Borrowers and the Bank do hereby
mutually agree as follows:

AGREEMENT

    1.  Definitions.  Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Loan Agreement.

    2.  Amendment.  

    2.1 Section 1.1(a) of the Loan Agreement is amended by deleting this Section
in its entirety, and by substituting the following therefor:

    "(a) During the availability period described below, the Bank will provide a
line of credit to the Borrowers. The amount of the line of credit (the
"Commitment") is Fifteen Million Dollars ($15,000,000)."

    2.2 Section 1.1(d) of the Loan Agreement is amended by deleting this Section
in its entirety, and by substituting the following therefor:

    "(d) Each Borrower agrees not to permit the outstanding Obligations (as such
term is defined below) at any time to exceed the Credit Limit (as such term is
defined below). Each change in the amount of the Credit Limit shall be effective
five business days after receipt of the monthly financial statement required
under Section 8.3(g) of this Agreement (and, if an accounts receivable aging
report is provided by the Borrowers under Section 8.3(h) of this Agreement as of
December 15, 2001, then the amount of the Credit Limit shall be changed
effective two business days after receipt of such report). The Borrowers
acknowledge and agree that as of the date hereof, the Credit Limit is Thirteen
Million Five Hundred Seventeen Thousand Dollars ($13,517,000). If at any time
the outstanding Obligations exceed the Credit Limit, then the Borrowers shall
immediately prepay the line of credit or otherwise reduce the Obligations by an
amount equal to such excess. For purposes of this Section 1.1(d),
(i) "Obligations" means at any time the outstanding principal balance at such
time of advances under the line of credit plus the outstanding amounts at such
time of any letters of credit, including amounts drawn on letters of credit and
not yet reimbursed; and (ii) "Credit Limit" means at any time the lesser of
(x) forty-five percent (45%) of the balance (net of applicable reserves) due on
accounts receivable of the Borrowers, or (y) the Commitment. The computation of
the Credit Limit shall be based on the balance due on accounts receivable of the
Borrowers as shown on the most recent monthly consolidated financial statement
of the

--------------------------------------------------------------------------------

Borrowers submitted pursuant to Section 8.3(g) of this Agreement, provided that
if the Borrowers submit a special accounts receivable aging report under
Section 8.3(h) of this Agreement as of December 15, 2001, then the computation
of the Credit Limit shall be based on the balance due on accounts receivable of
the Borrowers as shown in such report."

    2.3 Section 1.2 of the Loan Agreement is amended by deleting this Section in
its entirety, and by substituting the following therefor:

    "1.2  Availability Period.  The line of credit is available between the date
of this Agreement and January 15, 2002 (the "Expiration Date") unless any
Borrower is in default."

    2.4 Section 1.3(a) of the Loan Agreement is amended by deleting this Section
in its entirety, and by substituting the following therefor:

    "(a) Unless Borrowers elect an optional interest rate as described below,
the interest rate is the Bank's Reference Rate plus two and one-quarter (2.25)
percentage points."

    2.5 Section 1.5(a) of the Loan Agreement is amended by deleting this Section
in its entirety, and by substituting the following therefor:

    "(a) The LIBOR Rate plus three and three-quarters (3.75) percentage points."

    2.6 Section 1.6(a)(iii) of the Loan Agreement is amended by deleting such
Section in its entirety, and by substituting the following therefor:

    "(iii) The amount of the letters of credit outstanding at any one time
(including amounts drawn on the letters of credit and not yet reimbursed) may
not exceed the lesser of (A) Ten Million Dollars ($10,000,000) or (B) the amount
of the Credit Limit at such time."

    2.7 Section 8.3 of the Loan Agreement is amended by adding the following
paragraphs to the end of this Section:

    "(g) Within 30 days of the end of each month, commencing with the month
ending on October 31, 2001, the Borrowers' monthly financial statements. These
financial statements may be prepared by Borrowers. The statements shall be
prepared on a consolidated basis. It is understood and agreed that compliance by
the Borrowers with the financial covenants set forth in Sections 8.4 and 8.8 of
this Agreement will be calculated at the end of each fiscal quarter of the
Borrowers, and that the financial statements provided by the Borrowers under
this Section 8.3(g) will not be used to determine such compliance.

    (h) Within thirty (30) days after the end of each month, commencing with the
month ending on October 31, 2001, statements showing an aging and reconciliation
of accounts receivable of each Borrower as of the end of such month. In
addition, the Borrowers may (but are not required to) submit statements showing
an aging and reconciliation of accounts receivable of each Borrower as of
December 15, 2001."

    2.8 Section 11.1 of the Loan Agreement is amended by deleting this Section
in its entirety, and by substituting the following therefor:

    "11.1  GAAP; Legal Requirements.  Except as otherwise stated in this
Agreement, all financial information provided to the Bank and all financial
covenants will be made under generally accepted accounting principles,
consistently applied, and in accordance with all applicable legal requirements
(including, without limitation, all rules and regulations of the Securities and
Exchange Commission)."

    2.9 The Loan Agreement is amended to provide that, effective as of the date
hereof, (a) the Bank shall no longer accept any election for a LIBOR Rate
Portion, and (b) at the end of the interest period applicable to any existing
LIBOR Rate Portion, the interest rate applicable to the amount of such Portion
will revert to the rate based on the Reference Rate under the Loan Agreement.

--------------------------------------------------------------------------------

    3.  Waivers.  

    3.1 Section 8.5 of the Loan Agreement requires the Borrowers to maintain on
a consolidated basis an Adjusted EBITDA Debt Coverage Ratio of at least
1.50:1.0. The Borrowers have violated this covenant for the fiscal quarter
ending September 30, 2001. The Bank hereby waives compliance by the Borrowers
with Section 8.5 of the Loan Agreement for the fiscal quarter ending
September 30, 2001; provided that the Borrowers have maintained on a
consolidated basis an Adjusted EBITDA Debt Coverage Ratio for such quarter of at
least 0.55:1.0.

    3.2 Section 8.6 of the Loan Agreement requires the Borrowers to maintain on
a consolidated basis as of the end of each fiscal quarter of the Borrowers a
minimum Adjusted EBITDA of at least Nineteen Million Dollars ($19,000,000). The
Borrowers have violated this covenant for the fiscal quarter ending
September 30, 2001. The Bank hereby waives compliance by the Borrowers with
Section 8.6 of the Loan Agreement for the fiscal quarter ending September 30,
2001; provided that the Borrowers have maintained on a consolidated basis a
Minimum Adjusted EBITDA for such quarter of at least Six Million Four Hundred
Ninety Thousand Dollars ($6,490,000).

    4.  Representations and Warranties.  When the Borrowers sign this Amendment,
each Borrower represents and warrants to the Bank that: (a) giving effect to
this Amendment, except as previously disclosed by the Borrowers to the Bank,
there is no event which is, or with notice of, or lapse of time, or both would
be, a default under the Loan Agreement, (b) giving effect to this Amendment,
except as previously disclosed by the Borrowers to the Bank, the representations
and warranties of the Borrowers in the Loan Agreement are true on and as of the
date hereof as if made on and as of said date, (c) this Amendment is within such
Borrower's powers, has been duly authorized and does not conflict with any of
such Borrower's organizational papers, and (d) this Amendment does not conflict
with any law, agreement or obligations by which such Borrower is bound.

    5.  Conditions.  This Amendment will be effective upon the occurrence of the
following, in each case in a manner satisfactory to the Bank:

    5.1 Receipt by the Bank of this Amendment executed by each party hereto; and

    5.2 Payment by the Borrowers to the Bank of a fee in the amount of
Thirty-Seven Thousand Five Hundred Dollars ($37,500.00).

    6.  Release.  Each Borrower, for itself and each of its predecessors,
successors, assigns, representatives, attorneys, agents, affiliates and any
other person or entity who may in any fashion claim any interest in the subject
matter hereof by, through or on behalf of any Borrower (collectively, the
"Borrower Parties"), hereby forever, fully and irrevocably releases the Bank and
each of its representatives, attorneys, agents, successors and assigns
(collectively, the "Bank Released Parties") from any and all liabilities,
claims, cross-claims, losses, demands, controversies, damages, debts,
obligations, and causes of action of every kind and nature (including, without
limitation, claims for damages, costs, expenses, and attorneys', brokers' and
accountants' fees and expenses), whether known or unknown, suspected or
unsuspected, in law or in equity, to the extent relating to actions, events or
circumstances occurring or failing to occur in the period to and including the
date of this Amendment in connection with or arising out of (i) any of the
Obligations or the Loan Documents, and (ii) any and all transactions effected or
actions taken or omitted pursuant to or in connection with the foregoing
(collectively, the "Bank Released Claims"). Each Borrower, on its own behalf and
for each other Borrower Party, hereby irrevocably agrees that each Borrower
Party will refrain from directly or indirectly asserting any claim or demand or
commencing (or causing to be commenced) any suit, action, or proceeding of any
kind, in any court or before any tribunal, against any Bank Released Party based
upon any Bank Released Claim. Each Borrower, on its own behalf and for each
other Borrower Party, acknowledges that it is aware that statutes exist that
render null and void releases and discharges of any claims, rights, demands,
liabilities, actions and causes of action which are unknown to the releasing or
discharging party at the time of execution of the release and discharge. Each
Borrower, on its own behalf and for each other Borrower Party, expressly waives,
surrenders and agrees to forego any

--------------------------------------------------------------------------------

protection, rights or benefits to which they otherwise would be entitled by
virtue of the existence of any such statute in any jurisdiction including, but
not limited to, the provisions of Section 1542 of the California Civil Code,
which provide as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Each Borrower, on its own behalf and for each other Borrower Party, acknowledges
that they may hereafter discover facts different from, or in addition to, those
that they now believe to be true, with respect to all or any of the liabilities,
claims, demands and causes of action herein released. Nevertheless, each
Borrower, on its own behalf and for each other Borrower Party, agrees that the
releases set forth above shall be and remain effective in all respects,
notwithstanding the discovery of such different or additional facts. Each
Borrower, on its behalf and on behalf of each Borrower Party, represents and
warrants that (a) it understands and acknowledges the legal significance and
consequences of a release of unknown claims and hereby assumes full
responsibility for any injuries, damages, losses or liabilities that hereafter
may occur with respect to the matters described herein, (b) none of the claims,
rights, demands, liabilities, actions and causes of action herein re-leased has
been assigned to any person or entity, (c) it has received independent legal
advice with respect to the advisability of entering into this Amendment, and it
is not entitled to rely upon and has not in fact relied upon the legal or other
advice of any other party or any other party's counsel in entering into this
Amendment, (d) it has carefully read this Amendment, it has had this Amendment
fully explained to it by its attorney, and it is entering into this Amendment
voluntarily, and (e) it has conducted an adequate investigation into the matters
in respect to which this Amendment has been executed.

    7.  Effect of Amendment.  If any provision of this Amendment shall be found
by a court to be invalid or unenforceable, in whole or in part, then such
provision shall be construed and/or modified or restricted to the extent and in
the manner necessary to render the same valid and enforceable to the extent
possible, or, if not so possible, shall be deemed excised from this Amendment,
as the case may require, and this Amendment shall be construed and enforced to
the maximum extent permitted by law, or as if such provision had not been
originally incorporated herein, as the case may be. The parties further agree to
seek a lawful substitute for any provision found to be unlawful; provided that
if the parties are unable to agree upon a lawful substitute, the parties desire
and request that a court or other authority called upon to decide the
enforceability of this Amendment modify this Amendment so that, once modified,
this Amendment will be enforceable to the maximum extent permitted by the laws
in existence at the time of the requested enforcement. Except as specifically
amended above, the Loan Agreement shall remain in full force and effect and is
hereby ratified and confirmed. The waiver contained above shall be limited
precisely as written and relate solely to the items and times above. Nothing in
this Amendment shall be deemed to (a) constitute a waiver of compliance by any
Borrower with respect to any other term, provision or condition of the Loan
Agreement or any other instrument or agreement referred to therein or
(b) prejudice any right or remedy that the Bank may now have or may have in the
future under applicable law or instrument or agreement referred to therein.

    8.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto
as of the date first above written.

BANK OF AMERICA, N.A.   MEDIA ARTS GROUP, INC.
By
 
/s/ John C. Plecque

--------------------------------------------------------------------------------

Name: John C. Plecque
Title: Senior Vice President
 
By
 
/s/ Michael J. Catelani

--------------------------------------------------------------------------------

Name: Michael J. Catelani
Title: VP-Finance
By
 
/s/ Ken Jones
 
LIGHTPOST PUBLISHING, INC.    

--------------------------------------------------------------------------------

Name: Ken Jones
Title: Senior Vice President   By   /s/ Michael J. Catelani

--------------------------------------------------------------------------------

Name: Michael J. Catelani
Title: VP-Finance

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.49

